ALLOWABILITY NOTICE
Claims 1-4, 7-14 and 17-20 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1-4, 7-14 and 17-20.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Symons et al. (US PGPUB No. 2015/0067857), Kaplan et al. (US Patent No. 9,015,847), Daugherty et al. (US PGPUB No. 2018/0091558), Nolan (US PGPUB No. 2019/0080094), Pama et al. (WO 2018/049437 A3), Alexander et al. (US PGPUB No. 2017/0331847), Marquez et al. (US PGPUB No. 2018/0034846), Williams et al. (US Patent No. 8,458,798), Call et al. (US PGPUB No. 2017/0118241), Strom et al. (US PGPUB No. 2017/0006055), Higbee et al. (US Patent No. 8,615,807), Kennedy et al. (US Patent No. 8,250,654), Kennedy et al. (US Patent No.. 9,325,728), Brake et al. (US PGPUB No. 2013/0312102), Lin et al. ("Active versus Passive Malware Collection", IEEE, doi: 10.1109/MC.2013.226, pp. 59-65, Apr. 2014) [as cited in 892 dated 5/21/2021] and Udayakumar et al. ("Dynamic malware analysis using machine learning algorithm", IEEE, doi: 10.1109/ISS1.2017.8389286, 2017, pp. 795-800) [as cited in 892 dated 5/21/2021], do not alone or in combination teach the recited features of independent claims 1 and 11. While the references disclose some of the principle features of the claimed invention, the combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, the invention requires that the first run of the first test be performed when executing the first penetration campaign and that the second run of the second test be performed when executing the second penetration campaign.  Furthermore, the system must restrict the second penetration campaign from actively compromising the network nodes of the single network. These along with the other recited features of independent claims 1 and 11 and its claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        September 1, 2021